-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et. al., U.S. Pat. Pub. 2009/0272982, hereafter Nakamura.
Regarding claim 1, Nakamura discloses (Figs 1-31) a method of manufacturing a silicon carbide device, comprising: 
Implanting (Fig. 11-12) first dopants (e. g., nitrogen) through a larger opening of a first process mask [106a] into a silicon carbide (par. [0001]) body [5], wherein the larger opening exposes a first surface section of the Silicon carbide body; and
 forming a trench [10c] (Fig. 14) in the silicon carbide body in a second surface section exposed by a smaller opening in a second process mask [106b], 
wherein the second surface section is a sub-section of the first surface section (see Fig. 13),
wherein the larger opening and the smaller opening are formed self-aligned to each other,
wherein at least part of the first dopants form at least one compensation layer portion [6-1] (layer [6-1] has opposite polarity to layer [5] , so it is a “compensation layer” ) extending parallel to a trench sidewall,
wherein a vertical extension of the at least one compensation layer portion [6-1] is equal to or deeper than a vertical extension of the trench sidewall (see Fig. 14)
Regarding claim 2, Nakamura further discloses (Figs 1-31) wherein the first dopants are implanted prior to forming the trench (Figs 12-14), and wherein the smaller opening is formed by forming a spacer (Fig. 13, [106b]) along a sidewall of the larger opening.
Regarding claim 3, Nakamura further discloses (Figs 16-17, which has 1 more implant/etch sequence) wherein forming the trench and the at least one compensation layer portion comprises: repeating at least once an implant/etch sequence (Figs 16-17), wherein the implant/etch sequence comprises implanting first dopants through a Larger opening and forming a trench section in a section exposed by a smaller opening,
wherein the smaller opening is formed by forming a spacer along a sidewall of the larger opening, and
wherein a width of the larger opening of the ({n+1}th implant/etch sequence is equal to or smaller than a width of the smaller opening of the n-th implant/etch sequence.
Regarding claim 10, Nakamura further discloses (Figs 1-31) wherein the silicon carbide body comprises a main layer [5], wherein the main layer and the at least one compensation layer portion [6-1] have complementary conductivity types, and wherein the trench extends into the main Layer [5] (see, e.g., Fig. 14).



Allowable Subject Matter
Claims 4-9, 11-12, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s amendments and arguments were persuasive. See Applicant’s arguments dated 02/21/2022, pp. 6-10.
Regarding the rejection of claims 1-3 and 10 under 35 U.S.C. 102 (a)(1), arguments have been considered, but are not persuasive because the reference contains an alternative embodiment.  The corresponding rejection is included in this Office Action. The change of embodiment is necessitated by the Amendment. 

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered and are persuasive. Therefore, the outstanding rejections have been withdrawn, with the exception of the rejection under 35U.S.C. 102(a)(1) over Nakamura. The Examiner agrees with Applicant’s arguments regarding the embodiment of Nakamura applied in the non-final Office Action. However, the rejection is still applicable because the amended claims can be rejected with an alternative embodiment of the Nakamura reference, as applied above. The new rejection of amended claims 1-3 and 10 over alternative embodiment of Nakamura is applied in this Office Action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817